DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 8-10 are objected to because of the following informalities:
Claims 1 and 8 recite “bandstructure” and “bandgap” while claim 10 recites “band structures” and “band gaps”. Appropriate correction is required regarding inconsistent terminology.
Claim 9 recites "The method of Claim 8" in line 1. However, claim 8 recites “A three-dimensional dielectric quasicrystal heterostructure”. Accordingly, “The method of Claim 8” should be “The three-dimensional dielectric quasicrystal heterostructure of Claim 8”.
In claim 10 lines 6-7, “wherein the said dielectric quasicrystal heterostructures have photonic band structures photonic band gaps spanning pre-selected frequencies” should be “wherein said dielectric quasicrystal heterostructures have photonic band structures, photonic band gaps spanning pre-selected frequencies”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhardt et al. (US 2014/0051820, hereinafter “Steinhardt”).
Regarding claim 10, Steinhardt discloses a method for generating two- and three-dimensional dielectric quasicrystal heterostructures (Figures 1 a and 1 c; see Paragraph [0054] identifying the embodiment shown in Figures 1 a and 1 c; see Paragraphs [0026] “quasicrystal comprises a two- or three-dimensional quasicrystalline array of dielectric elements”, [0096] “Quasicrystalline heterostructures can have arbitrary rotational symmetries in two and three dimensions”) with a controlled pre-selected bandgap properties (Paragraphs [0006] “the stopgap structure … controlling … for a pre-selected range of wavelengths”, [0096] “Photonic crystals … their stopgaps (also called bandgaps)"), comprising:
a) generating a family of distinct defect-free quasicrystal patterns (see the quasicrystal tiling pattern in Figure 1 a; Paragraph [0054]; see Paragraphs [0026] “a two- or three-dimensional quasicrystalline array” and [0023] “a material comprising a first pattern that is quasicrystalline and defects that are a second pattern” teaching a quasicrystalline array in which the first pattern is quasicrystalline and the second pattern is defects. Choose the first quasicrystalline patterns) with a pre-selected symmetry (Paragraph [0022] “the symmetry of the photonic quasicrystal, which can be chosen”); and
b) generating a dielectric quasicrystal heterostructures (Paragraphs [0026] “a two- or three-dimensional quasicrystalline array of dielectric elements” and [0096] “Quasicrystalline heterostructures”) from said quasicrystal patterns (Paragraph [0023] “a material comprising a first pattern that is quasicrystalline and defects that are a second pattern”) wherein the said dielectric quasicrystal heterostructures have photonic band structures (Paragraph [0035] “photonic bandgap structure”) photonic band gaps spanning pre-selected frequencies (Paragraphs [0006] “the stopgap structure … controlling … for a pre-selected range of wavelengths”) and localized states at pre-selected frequencies inside the bandgap (Paragraphs [0096] “stopgaps (also called bandgaps) that block light of certain frequencies” and [0099] “A photonic icosahedral quasicrystal is shown in FIG. 1 a … producing a “stopgap.”).

Regarding claim 11, Steinhardt discloses the limitations of claim 10 above, and further discloses wherein the tilings are pentagonal quasicrystal tilings (Figure 1 c and Paragraph [0101] “FIG. 1 c shows the effective Brillouin zone (related to the Pseudo-Jones zone considered in electronic transport in quasicrystals) of the icosahedral structure ...  the five fold symmetry”; the five fold symmetry being pentagonal quasicrystal tilings).

Regarding claim 13, Steinhardt discloses the limitations of claim 10 above, and further discloses wherein said quasicrystal tilings are obtained as duals to an overlapping set of five periodically spaced grids (Paragraph [0064] “overlapping regular sinusoidal waves of density or other physical property (such as dielectric constant) in which the waves are oriented along directions where the combined pattern includes five-, seven- or any higher-fold symmetry axes”) (Regarding “duals”, Examiner considers the specification, Page 14 “as duals to an overlapping set of five periodically spaced grids”).

Regarding claim 14, Steinhardt discloses the limitations of claim 10 above, and further discloses wherein said degenerate, effectively localized states have precisely predictable and tunable properties (Paragraph [0058] “the invention relates to manipulating, controlling, modulating and directing waves including electromagnetic, sound, spin, and surface waves, for a pre-selected range of wavelengths propagating in multiple directions” teaching a range of wavelengths can be pre-selected and modulated).

Regarding claim 15, Steinhardt discloses the limitations of claim 14 above, and further discloses wherein said precisely predictable and tunable properties are selected from the group consisting of frequencies, frequency splittings, and spatial configurations (Paragraph [0058] “the invention relates to manipulating, controlling, modulating and directing waves including electromagnetic, sound, spin, and surface waves, for a pre-selected range of wavelengths propagating in multiple directions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt in view of Wang (“Light localization in photonic band gaps of quasiperiodic dielectric structures”, Phys. Rev. B 82, 045119 – Published 23 July 2010).
Regarding claim 1, Steinhardt discloses a method for generating a three-dimensional dielectric quasicrystal heterostructure (Figures 1 a and 1 c; see Paragraph [0054] identifying the embodiment shown in Figures 1 a and 1 c; Paragraphs [0040] “manufacture of a three dimensional photonic structures by using a quasicrystalline arrangement of elements”, [0026] “said quasicrystal comprises a two- or three-dimensional quasicrystalline array of dielectric elements” and [0096] “Quasicrystalline heterostructures”) with a photonic bandstructure (Paragraph [0035] “photonic bandgap structure”), comprising
a) obtaining quasicrystal tilings (see the quasicrystal tiling structure having 1 cm length rods in Figure 1 a; Paragraph [0054]), and
b) generating a dielectric quasicrystal heterostructure from said quasicrystal tilings (Paragraph [0072]), wherein said dielectric quasicrystal heterostructure has a photonic bandstructure (Paragraph [0041] “method for constructing materials having photonic bandgaps forbidden in crystalline materials”) that contains effectively localized states (Paragraph [0073] “A “photonic bandgap” material or structure  … generally results in a “localized state””), lying inside a bandgap (Paragraphs [0096] “Photonic crystals … their stopgaps (also called bandgaps) that block light of certain frequencies” and [0099] “A photonic icosahedral quasicrystal is shown in FIG. 1 a … producing a “stopgap.”).
Steinhardt does not explicitly disclose the photonic bandstructure contains degenerate states.
However, Wang teaches a photonic bandstructure contains degenerate, effectively localized states (see the localized states in Figure 3(d)-(e); Page 045119-3 column 2 – Page 045119-4 column 1, “B. Light localization Now let us consider in more detail the localized states in the photonic band gaps …  The two modes in (d) and (e) … correspond to doubly degenerate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photonic bandstructure as disclosed by  Steinhardt with the teachings of Wang, wherein the photonic bandstructure contains degenerate states, for the purpose of considering the light localization effects on high-symmetry local centers in the QP (quasiperiodic) dielectric structures (Wang: Abstract, Page 045119-1 column 2, Page 045119-6 column 2).

Regarding claim 2, Steinhardt in view of Wang discloses the limitations of claim 1 above, and Steinhardt further discloses wherein the tilings are pentagonal quasicrystal tilings (Figure 1 c and Paragraph [0101] “FIG. 1 c shows the effective Brillouin zone (related to the Pseudo-Jones zone considered in electronic transport in quasicrystals) of the icosahedral structure ...  the five fold symmetry”; the five fold symmetry being pentagonal quasicrystal tilings).

Regarding claim 4, Steinhardt in view of Wang discloses the limitations of claim 1 above, and Steinhardt further discloses wherein said quasicrystal tilings are obtained as duals to an overlapping set of five periodically spaced grids (Paragraph [0064] “overlapping regular sinusoidal waves of density or other physical property (such as dielectric constant) in which the waves are oriented along directions where the combined pattern includes five-, seven- or any higher-fold symmetry axes”) (Regarding “duals”, Examiner considers the specification, Page 14 “as duals to an overlapping set of five periodically spaced grids”).

Regarding claim 5, Steinhardt in view of Wang discloses the limitations of claim 1 above, and Steinhardt further discloses wherein said dielectric quasicrystal heterostructure of step b) is generated without introducing defects into the heterostructure (Paragraph [0023] “a material comprising a first pattern that is quasicrystalline and defects that are a second pattern”, teaching the first pattern which is quasicrystalline and the second pattern which is defects. Choose the first quasicrystalline pattern).

Regarding claim 6, Steinhardt in view of Wang discloses the limitations of claim 1 above, and Steinhardt further discloses wherein said degenerate, effectively localized states have precisely predictable and tunable properties (Paragraph [0058] “the invention relates to manipulating, controlling, modulating and directing waves including electromagnetic, sound, spin, and surface waves, for a pre-selected range of wavelengths propagating in multiple directions” teaching a range of wavelengths can be pre-selected and modulated).

Regarding claim 7, Steinhardt in view of Wang discloses the limitations of claim 1 above, and Steinhardt further discloses wherein said precisely predictable and tunable properties are selected from the group consisting of frequencies, frequency splittings, and spatial configurations (Paragraph [0058] “the invention relates to manipulating, controlling, modulating and directing waves including electromagnetic, sound, spin, and surface waves, for a pre-selected range of wavelengths propagating in multiple directions”).

Regarding claim 8, Steinhardt discloses a three-dimensional dielectric quasicrystal heterostructure (Figures 1 a and 1 c; see Paragraph [0054] identifying the embodiment shown in Figures 1 a and 1 c; Paragraphs [0040] “manufacture of a three dimensional photonic structures by using a quasicrystalline arrangement of elements”, [0052] “constructing photonic stopgap heterostructures”, and [0072] “A "heterostructure" means a dielectric structure with one or more interface(s) across which the chemical composition changes”) with a photonic bandstructure (Paragraph [0035] “a characteristic photonic bandgap structure”) that contains effectively localized states (Paragraph [0073] “A “photonic bandgap” material or structure  … The presence of a single point defect, i.e., part of the structure in which the electromagnetic radiation can propagate, generally results in a “localized state””), lying inside a bandgap (Paragraphs [0059] “For example, in a cubic photonic crystal, stopgaps may block light of certain frequencies from exiting its faces while allowing the same frequency of light to escape along its edges”, [0096] “stopgaps (also called bandgaps) that block light of certain frequencies from passing along certain directions” and [0099] “A photonic icosahedral quasicrystal is shown in FIG. 1 a … producing a “stopgap.”).
Steinhardt does not explicitly disclose the photonic bandstructure contains degenerate states.
However, Wang teaches a photonic bandstructure contains degenerate, effectively localized states (see the localized states in Figure 3(d)-(e); Page 045119-3 column 2 – Page 045119-4 column 1, “B. Light localization Now let us consider in more detail the localized states in the photonic band gaps …  The two modes in (d) and (e) … correspond to doubly degenerate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photonic bandstructure as disclosed by  Steinhardt with the teachings of Wang, wherein the photonic bandstructure contains degenerate states, for the purpose of considering the light localization effects on high-symmetry local centers in the structure effects of QP (quasiperiodic) dielectric structures (Wang: Abstract, Page 045119-1 column 2, Page 045119-6 column 2).

Regarding claim 9, Steinhardt in view of Wang discloses the limitations of claim 8 above, and Steinhardt further discloses wherein said quasicrystal heterostructure is defect-free (Paragraph [0023] “a material comprising a first pattern that is quasicrystalline and defects that are a second pattern” teaching the first pattern that is quasicrystalline and the second pattern that is defects. Choose the first quasicrystalline pattern).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Steinhardt in view of Wang discloses the limitations of claim 2 above. However, Steinhardt and Wang fail to teach or disclose, in light of the specification, “said pentagonal quasicrystal tilings are obtained as direct projections using a rhombic-icosahedron window from a five-dimensional hypercubic lattice”. For example, Steinhardt teaches the icosahedral quasicrystal lattice of points can be constructed by projecting the points of a six-dimensional hypercubic lattice (Paragraph [0117]), but fails to disclose pentagonal quasicrystal tilings are obtained as direct projections using a rhombic-icosahedron window from a five-dimensional hypercubic lattice. Examiner further considered Grier et al. (US 2007/0119522, hereinafter “Grier”) and Vardeny et al. (“Optics of photonic quasicrystals”, Nature Photonics 7, 177, hereinafter “Vardeny”). However, the prior art of Steinhardt and Wang, and Grier and Vardeny applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 3.
Regarding claim 12, Steinhardt discloses the limitations of claim 11 above. However, Steinhardt and Wang fail to teach or disclose, in light of the specification, “said pentagonal quasicrystal tilings are obtained as direct projections using a rhombic-icosahedron window from a five-dimensional hypercubic lattice”. For example, Steinhardt teaches the icosahedral quasicrystal lattice of points can be constructed by projecting the points of a six-dimensional hypercubic lattice (Paragraph [0117]), but fails to disclose pentagonal quasicrystal tilings are obtained as direct projections using a rhombic-icosahedron window from a five-dimensional hypercubic lattice. Examiner further considered Grier et al. (US 2007/0119522, hereinafter “Grier”) and Vardeny et al. (“Optics of photonic quasicrystals”, Nature Photonics 7, 177, hereinafter “Vardeny”). However, the prior art of Steinhardt and Wang, and Grier and Vardeny applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871